DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/18/2020 for application number 17/025,308. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Pub. No. 2018/0374452).

In reference to claim 1, Choi discloses an electronic device (device 100, para. 0028) comprising: a flexible display (flexible display, para. 0028, 0023); at least one sensor (sensor 130, para. 0043); a processor (processor 140, para. 0043); and a memory (memory 150, para. 0053) operatively coupled to the flexible display, the at least one sensor, and the processor,  wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to: display at least one content in a visible area among display areas of the flexible display (content can be displayed, para. 0071, figs. 4A-6B); identify an input regarding a first content of the at least one content, based on the visible area of the flexible display being changed using the at least one sensor (presence and position of a touch input can be detected when the sensor detects a rolling interaction that increases or decreases the visible area of the display, para. 0071-74, 0079, 0087-95); and change a layout regarding the first content identified by the input in the changed visible area of the flexible display in response to identifying the input (layout changed based on what was touched and new screen size, figs. 4A-6B).
In reference to claim 4, Choi discloses the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change the layout regarding the first content by changing a size of the first content such that a first length of the first content in a first direction corresponds to a second length of the changed visible area of the flexible display in the first direction (video expands to fill extra horizontal length, see fig. 5).
In reference to claim 5, Choi discloses the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change the layout regarding the first content by positioning the first content at a designated location in the changed visible area (first video content can be placed on left or right side, figs. 4A-4B).
In reference to claim 6, Choi discloses the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change the layout regarding the first content by changing a type of the first content
In reference to claim 10, Choi discloses the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change a layout regarding the at least one content in the changed visible area of the flexible display based on the input regarding the first content not being identified based on the visible area of the flexible display being changed (based on a lack of touch input, layout is changed to display video full sized, fig. 5, para. 0083-86).

In reference to claim 11, Choi discloses a method (para. 0001) for operating an electronic device, the method comprising: displaying at least one content in a visible area among display areas of a flexible display of the electronic device (content can be displayed, para. 0071, figs. 4A-6B); identifying an input regarding a first content of the at least one content, based on the visible area of the flexible display being changed using at least one sensor of the electronic device (presence and position of a touch input can be detected when the sensor detects a rolling interaction that increases or decreases the visible area of the display, para. 0071-74, 0079, 0087-95); and changing a layout regarding the first content identified by the input in the changed visible area of the flexible display in response to identifying the user input (layout changed based on what was touched and new screen size, figs. 4A-6B).
In reference to claim 14, Choi discloses the method of claim 11, wherein the changing the layout regarding the first content comprises changing a size of the first content such that a first length of the first content in a first direction corresponds to a second length of the changed visible area of the flexible display in the first direction (video expands to fill extra horizontal length, see fig. 5).
In reference to claim 15, Choi discloses the method of claim 11, wherein the changing the layout regarding the first content comprises positioning the first content at a designated location in the changed visible area 
In reference to claim 16, Choi discloses the method of claim 11, wherein the changing the layout regarding the first content comprises changing a type of the first content (different type of layout for home screen icons displayed, fig. 6A).
In reference to claim 20, Choi discloses the method of claim 11, further comprising changing a layout regarding the at least one content in the changed visible area of the flexible display based on the input regarding the first content not being identified based on the visible area of the flexible display being changed (based on a lack of touch input, layout is changed to display video full sized, fig. 5, para. 0083-86).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. 2018/0374452) as applied to claims 1 and 11 above, and in further view of Woo et al. (Pub. No. 2016/0306534).

In reference to claim 2, Choi does not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change the layout regarding the first content by changing a size of the first content based on a rate of change in the visible area.
Woo teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change the layout regarding the first content by changing a size of the first content based on a rate of change in the visible area (size of content changed as visible screen area changes, para. 0178-85; para. 0145-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Woo before the earliest effective filing date, to modify the layout change as disclosed by Choi to include size based on a rate of change as taught by Woo.

In reference to claim 3, Woo further teaches the electronic device of claim 2, wherein a first ratio between a first length of the first content in a first direction and a second length of the first content in a second direction, after the layout is changed, corresponds to a second ratio between a third length of the first content in the first direction and a fourth length of the first content in the second direction, before the layout is changed (aspect ratio of content can be preserved, see figs. 13A-B, para. 0145-46).

In reference to claim 12, Choi does not explicitly teach the method of claim 11, wherein the changing the layout regarding the first content comprises changing a size of the first content based on a rate of change in the visible area.
Woo teaches the method of claim 11, wherein the changing the layout regarding the first content comprises changing a size of the first content based on a rate of change in the visible area (size of content changed as visible screen area changes, para. 0178-85; para. 0145-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Woo before the earliest effective filing date, to modify the layout change as disclosed by Choi to include size based on a rate of change as taught by Woo.
One of ordinary skill in the art would have been motivated to modify the layout change of Choi to include size based on a rate of change of Woo because it would help adapt the interface to the changed visible area in real time (Woo, para. 0185).
In reference to claim 13, Woo further teaches the method of claim 12, wherein a first ratio between a first length of the first content in a first direction and a second length of the first content in a second direction, after the layout is changed, corresponds to a second ratio between a third length of the first content in the first direction and a fourth length of the first content in the second direction, before the layout is changed (aspect ratio of content can be preserved, see figs. 13A-B, para. 0145-46).

Claims 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. 2018/0374452) as applied to claims 1, 6, 11, and 16 above, and in further view of Kang et al. (Pub. No. 2013/0127918).

In reference to claim 7, Choi does not explicitly teach the electronic device of claim 6, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the first content using a first user interface based on a length of the changed visible area of the flexible display in a second direction being equal to or less than a designated length; and display the first content using a second user interface having a type distinguished from the first user interface based on the length of the changed visible area of the flexible display in the second direction being greater than the designated length.
Kang teaches the electronic device of claim 6, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the first content using a first user interface based on a length of the changed visible area of the flexible display in a second direction being equal to or less than a designated length; and display the first content using a second user interface having a type distinguished from the first user interface based on the length of the changed visible area of the flexible display in the second direction being greater than the designated length (first layout used when visible display length is below a threshold, and a second layout is used when length is above the threshold, para. 0062-63, figs. 7-8).

One of ordinary skill in the art would have been motivated to modify the layout of Choi to include the threshold of Kang because it helps more effectively utilize the size of the exposed screen area (Kang, para. 0008).
In reference to claim 9, Choi does not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the at least one content in a scrollable manner in the visible area before the visible area is changed; and in response to identifying the input, display the first content, the layout of which is changed, at a first location in the changed visible area of the flexible display, and display a second content other than the first content, of the at least one content, in a remaining area of the changed visible area of the flexible display in a scrollable manner.
Kang teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the at least one content in a scrollable manner in the visible area before the visible area is changed; and in response to identifying the input, display the first content, the layout of which is changed, at a first location in the changed visible area of the flexible display, and display a second content other than the first content, of the at least one content, in a remaining area of the changed visible area of the flexible display in a scrollable manner (after layout is adjusted, second content can be displayed, and all content be scrollable, para. 0040, 60, 73-78).
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Kang before the earliest effective filing date, to modify the layout as disclosed by Choi to include the scrolling as taught by Kang.


In reference to claim 17, Choi does not explicitly teach the method of claim 16, wherein the changing the type of the first content comprises: displaying the first content based on a length of the changed visible area of the flexible display in a second direction being equal to or less than a designated length; and displaying the first content, the type of which is changed, based on the length of the changed visible area of the flexible display being greater than the designated length.
Kang teaches the method of claim 16, wherein the changing the type of the first content comprises: displaying the first content based on a length of the changed visible area of the flexible display in a second direction being equal to or less than a designated length; and displaying the first content, the type of which is changed, based on the length of the changed visible area of the flexible display being greater than the designated length (first layout used when visible display length is below a threshold, and a second layout is used when length is above the threshold, para. 0062-63, figs. 7-8).
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Kang before the earliest effective filing date, to modify the layout as disclosed by Choi to include the threshold as taught by Kang.
One of ordinary skill in the art would have been motivated to modify the layout of Choi to include the threshold of Kang because it helps more effectively utilize the size of the exposed screen area (Kang, para. 0008).
In reference to claim 19, Choi does not explicitly teach the method of claim 11, wherein the changing the layout regarding the first content comprises: displaying the at least one content in a scrollable manner in the visible area before the visible area is changed; and in response to identifying 
Kang teaches the method of claim 11, wherein the changing the layout regarding the first content comprises: displaying the at least one content in a scrollable manner in the visible area before the visible area is changed; and in response to identifying the input, displaying the first content, the layout of which is changed, at a first location in the changed visible area of the flexible display, and displaying a second content other than the first content, of the at least one content, in a remaining area of the changed visible area of the flexible display in a scrollable manner (after layout is adjusted, second content can be displayed, and all content be scrollable, para. 0040, 60, 73-78).
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Kang before the earliest effective filing date, to modify the layout as disclosed by Choi to include the scrolling as taught by Kang.
One of ordinary skill in the art would have been motivated to modify the layout of Choi to include the scrolling of Kang because it helps more effectively utilize the size of the exposed screen area (Kang, para. 0008).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. 2018/0374452) as applied to claims 1 and 11 above, and in further view of Yi et al. (Pub. No. 2017/0160819).

In reference to claim 8, Choi does not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to: authenticate a user of the 
Yi teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to: authenticate a user of the electronic device based on identifying a different input (user can authenticate with fingerprint, para. 0209); change the layout regarding the first content based on the user being authenticated; and display a designated screen in the changed visible area of the flexible display based on the user not being authenticated (if user is authenticated, a different screen on the new visible area of the flexible display is displayed, otherwise, authentication screen is displayed, para. 0209, 0274-75, 0296-0305). 
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Yi before the earliest effective filing date, to modify the layout as disclosed by Choi to include the authentication as taught by Yi.
One of ordinary skill in the art would have been motivated to modify the layout of Choi to include the authentication of Yi because it would allow users increase security by locking their devices or authenticating payments (Yi, para. 0165).

In reference to claim 18, Choi does not explicitly teach the method of claim 11, further comprising: authenticating a user of the electronic device, based on identifying a different input; changing the layout regarding the first content based on the user being authenticated; and displaying a designated screen in the changed visible area of the flexible display based on the user not being authenticated.
Yi teaches the method of claim 11, further comprising: authenticating a user of the electronic device, based on identifying a different input (user can authenticate with fingerprint, para. 0209); changing the layout regarding the first content based on the user being authenticated; and displaying a designated screen in the changed visible area of the flexible display based on the user not being authenticated (if user is authenticated, a different screen on the new visible area of the flexible display is displayed, otherwise, authentication screen is displayed, para. 0209, 0274-75, 0296-0305). 
It would have been obvious to one of ordinary skill in art, having the teachings of Choi and Yi before the earliest effective filing date, to modify the layout as disclosed by Choi to include the authentication as taught by Yi.
One of ordinary skill in the art would have been motivated to modify the layout of Choi to include the authentication of Yi because it would allow users increase security by locking their devices or authenticating payments (Yi, para. 0165).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B, C, D, F, and H (see Notice of References Cited) all teach background on interfaces of a flexible display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174